
	
		II
		112th CONGRESS
		1st Session
		S. 1126
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Whitehouse (for
			 himself, Mr. Alexander, and
			 Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to authorize the Secretary of Energy to insure loans for financing of renewable
		  energy systems leased for residential use, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Energy Access through
			 Leasing Act of 2011 or the REAL Act of 2011.
		2.Loans for
			 financing of renewable energy systems leased for residential useSubtitle A of title IV of the Energy
			 Independence and Security Act of 2007 is amended by inserting after section 413
			 (42 U.S.C. 17071) the following:
			
				414.Loans for
				financing of renewable energy systems leased for residential use
					(a)PurposesThe purposes of this section are—
						(1)to encourage
				residential use of renewable energy systems by minimizing upfront costs and
				providing immediate utility cost savings to consumers through leasing of those
				systems to homeowners;
						(2)to reduce carbon
				emissions and the use of nonrenewable resources;
						(3)to encourage
				energy-efficient residential construction and rehabilitation;
						(4)to encourage the
				use of renewable resources by homeowners;
						(5)to minimize the
				impact of development on the environment;
						(6)to reduce consumer
				utility costs; and
						(7)to encourage
				private investment in the green economy.
						(b)DefinitionsIn
				this section:
						(1)Authorized
				renewable energy lenderThe term authorized renewable
				energy lender means a lender authorized by the Secretary to make a loan
				under this section.
						(2)Renewable energy
				system leaseThe term
				renewable system energy lease means an agreement between an
				authorized renewable energy system owner and a homeowner for a term of not less
				than 5 years, under which the homeowner—
							(A)grants an easement to the renewable energy
				system owner to install, maintain, use, and otherwise access the renewable
				energy system; and
							(B)agrees to—
								(i)lease the use of the system from the
				renewable energy system owner; or
								(ii)a power purchase
				agreement.
								(3)Renewable energy
				manufacturerThe term renewable energy manufacturer
				means a manufacturer of renewable energy systems.
						(4)Renewable energy
				systemThe term renewable energy system means a
				system of energy derived from—
							(A)a wind, solar
				(including photovoltaic and solar thermal), biomass (including biodiesel), or
				geothermal source; or
							(B)hydrogen derived
				from biomass or water using an energy source described in subparagraph
				(A).
							(5)Renewable
				energy system ownerThe term renewable energy system
				owner means a homebuilder, a manufacturer or installer of a renewable
				energy system, or any other person, as determined by the Secretary.
						(c)Authority
						(1)In
				generalThe Secretary may, on
				application by an authorized renewable energy system owner, insure or make a
				commitment to insure a loan made by an authorized renewable energy lender to a
				renewable energy system owner to finance the acquisition of a renewable energy
				system for lease to a homeowner for use at the residence of the
				homeowner.
						(2)Terms and
				conditionsThe Secretary may prescribe such terms and conditions
				for insurance under paragraph (1) as are consistent with the purposes of this
				section.
						(d)Limitation on
				principal amount
						(1)LimitationThe principal amount of a loan insured
				under this section shall not exceed the residual value of the renewable energy
				system to be acquired with the loan.
						(2)Residual
				valueFor purposes of this subsection—
							(A)the residual value
				of a renewable energy system shall be the fair market value of the future
				revenue stream from the sale of the expected remaining electricity production
				from the system, pursuant to the easement granted in accordance with subsection
				(e); and
							(B)the fair market
				value of the future revenue stream for each year of the remaining life of the
				renewable energy system shall be determined based on the net present value of
				the power output production warranty for the renewable energy system provided
				by the renewable energy manufacturer and the forecast of regional residential
				electricity prices made by the Energy Information Administration of the
				Department.
							(e)Easement
						(1)In
				generalThe Secretary may not insure a loan under this section
				unless the renewable energy system owner certifies, in accordance with such
				requirements as the Secretary shall establish, consistent with the purposes of
				this section, that the renewable energy system financed will be leased only to
				a homeowner that grants an easement to install, maintain, use, and otherwise
				access the renewable energy system that includes the right to sell electricity
				produced during the life of the renewable energy system to a wholesale or
				retail electrical power grid.
						(2)Assumable
				leaseThe renewable energy system lease shall specify that the
				renewable energy system lease can be assumed by new homeowners.
						(f)Discount or
				prepayment
						(1)In
				generalTo encourage the use
				of renewable energy systems, the Secretary shall ensure that a discount given
				to a homeowner by a renewable energy system owner or other investor or
				prepayment of a renewable energy system lease by a renewable energy system
				owner does not adversely affect the mortgage requirements of the
				homeowner.
						(2)ConsultationIn
				carrying out this subsection, the Secretary may consult with agencies and
				entities involved in oversight of home mortgages.
						(g)Eligibility of
				lendersThe Secretary may not insure a loan under this section
				unless the lender making the loan is an institution that meets such
				requirements as the Secretary shall establish for participation of renewable
				energy lenders in the program under this section.
					(h)Certificate of
				insurance
						(1)In
				generalThe Secretary shall issue to a lender that is insured
				under this section a certificate that serves as evidence of insurance coverage
				under this section.
						(2)Contents of
				certificateThe certificate
				required under paragraph (1) shall describe the fair market value of the future
				revenue stream for each year of the remaining life of the renewable energy
				system.
						(3)Full Faith and
				CreditThe certificate required under paragraph (1) shall be
				backed by the full faith and credit of the United States.
						(i)Payment of
				insurance claim
						(1)Filing of
				claimThe Secretary shall
				provide for the filing of claims for insurance under this section and the
				payment of the claims.
						(2)Payment of
				claimA claim under paragraph
				(1) may be paid only on a default under the loan insured under this section and
				the assignment, transfer, and delivery to the Secretary of—
							(A)all rights and interests arising under the
				loan; and
							(B)all claims of the lender or the assigns of
				the lender against the borrower or others arising under the loan
				transaction.
							(3)Lien
							(A)In
				generalOn payment of a claim for insurance of a loan under this
				section, the Secretary shall hold a lien on the underlying renewable energy
				system assets and any associated revenue stream from the use of the system,
				which shall be superior to all other liens on the assets.
							(B)Residual
				valueThe residual value of the renewable energy system and the
				revenue stream from the use of the system shall be not less than the unpaid
				balance of the loan amount covered by the certificate of insurance.
							(C)Revenue from
				saleThe Secretary shall be entitled to any revenue generated by
				the renewable energy system from selling electricity to the grid when an
				insurance claim has been paid out.
							(j)Assignment and
				transferability of insuranceA renewable energy system owner or
				an authorized renewable energy lender that is insured under this section may
				assign or transfer the insurance, in whole or in part, to another owner or
				lender, subject to such requirements as the Secretary may prescribe.
					(k)Premiums and
				charges
						(1)Insurance
				premiums
							(A)In
				generalThe Secretary shall
				fix and collect premiums for insurance of loans under this section, that shall
				be—
								(i)paid by the applicant renewable energy
				system owner at the time of issuance of the certificate of insurance to the
				lender; and
								(ii)adequate, as determined by the Secretary,
				to cover the expenses and probable losses of administering the program under
				this section.
								(B)Deposit of
				premiumThe Secretary shall
				deposit any premiums collected under this subsection in the Renewable Energy
				Lease Insurance Fund established by subsection (l).
							(2)Prohibition on
				other chargesExcept as provided in paragraph (1), the Secretary
				may not assess any other fee (including a user fee), insurance premium, or
				charge in connection with loan insurance provided under this section.
						(l)Renewable Energy
				Lease Insurance Fund
						(1)Fund
				EstablishedThere is
				established in the Treasury of the United States the Renewable Energy Lease
				Insurance Fund (referred to in this subsection as the Fund), which
				shall be available to the Secretary without fiscal year limitation, for the
				purpose of providing insurance under this section.
						(2)CreditsThe
				Fund shall be credited with—
							(A)any premiums
				collected under subsection (k)(1);
							(B)any amounts
				collected by the Secretary under subsection (i)(3); and
							(C)any associated
				interest or earnings.
							(3)AvailabilityAmounts
				in the Fund shall be available to the Secretary for—
							(A)fulfilling any
				obligations with respect to insurance for loans provided under this section;
				and
							(B)paying
				administrative expenses in connection with this section.
							(4)Excess
				amountsThe Secretary may invest in obligations of the United
				States any amounts in the Fund determined by the Secretary to be in excess of
				amounts required at the time of the determination to carry out this
				section.
						(m)Ineligibility
				for Purchase by Federal Financing BankNotwithstanding any other
				provision of law, no debt obligation that is insured or committed to be insured
				by the Secretary under this section shall be subject to the Federal Financing
				Bank Act of 1973 (12 U.S.C. 2281 et seq.).
					(n)Regulations
						(1)In
				generalThe Secretary shall issue such regulations as are
				necessary to carry out this section.
						(2)Multifamily
				housingIn issuing the regulations, the Secretary shall ensure
				that multifamily housing units are eligible for programs established by this
				section.
						(3)TimingNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall issue interim or final regulations.
						(o)Termination of
				authorityThe authority of the Secretary to insure and make
				commitments to insure new loans under this section shall terminate on the date
				that is 10 years after the date of enactment of this
				section.
					.
		
